Mr. Justice Klingbiel delivered the opinion of the court: The defendant pleaded guilty in the criminal court of Cook County to four indictments, two charging him with rape and two charging him with burglary. His pleas of guilty were accepted, judgments were entered, and the defendant has sued out a writ of error to review these judgments. The defendant contends that his appointed counsel was incompetent. This case is before us on the common-law record and there is nothing in that record to support the defendant’s claim. It is also urged that the court did not properly admonish the defendant as to the consequences of his plea. We have reviewed the admonishment of the court as it is set forth in the record and find it proper and sufficient. The defendant also claims that he was not advised of his right to trial by jury. This contention is answered by our opinion in People v. Outten, 22 Ill.2d 146, where we held that where a defendant pleads guilty, the court is not required to refer explicitly to a right to trial by jury. The defendant also contends in general terms that he has been deprived of equal protection of the laws and due process of law. These allegations are completely unsupported by the record. The judgment of the criminal court of Cook County is affirmed. Judgment affirmed.